Citation Nr: 0935358	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-06 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a right ankle sprain. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from December 1982 to 
September 1992, and from June 2004 to August 2005.
 
This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2006 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Milwaukee, Wisconsin, (hereinafter 
RO).  


FINDING OF FACT

Motion in the right ankle is from 38 degrees of plantar 
flexion, 18 degrees of dorsiflexion, inversion of 20 degrees 
and 28 degrees of eversion; marked limitation of right ankle 
motion is not demonstrated.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for a right ankle sprain are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) (2008).   
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in a letter dated in December 2005, the RO advised 
the claimant of the information necessary to substantiate a 
claim for service connection.  He was also informed of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  He was provided with information 
regarding ratings and effective dates by the January 2007 
statement of the case. See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.

While the Veteran was not provided with a notification letter 
informing him of the information needed to support a claim 
for a higher rating for his right ankle condition, the 
Federal Circuit held that 38 U.S.C. § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate a claim upon receipt of a notice of 
disagreement with the rating and effective date assigned by a 
RO for an award of benefits.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  In this regard, once the 
February 2006 rating decision was made awarding service 
connection and an effective date and rating for residuals of 
a right ankle sprain, section 5103(a) notice has served its 
purpose, as the claim had already been substantiated.  See 
Sutton v. Nicholson, 20 Vet. App. 419 (2006).  As such, the 
Board finds that the duty to notify has been satisfied.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA and private treatment records, and the Veteran's 
own statements he presented.  The Veteran was also afforded 
VA compensation examinations in January 2006 and October 2007 
that contain sufficient evidence as to the severity of the 
service connected right ankle disability to equitably 
adjudicate the Veteran's claim.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As x-rays of the right ankle were 
completed in conjunction with the October 2007 VA 
examination, and the record is otherwise sufficient to 
determine the proper rating to be assigned for the service 
connect right ankle disability, a remand to obtain the 
additional x-rays requested by the Veteran's representative 
in her August 2009 presentation to the Board would not be 
justified.  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the Board notes that the claim for an increased 
rating for residuals of a right ankle sprain is based on the 
assignment of the initial rating for this condition following 
the initial award of service connection for by rating action 
in February 2006.  The United States Court of Appeals for 
Veterans Claims (Court) held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Fenderson v. West, 12 Vet. 
App. 119 (1999); See Hart v. Mansfield, 21 Vet App 505 
(2007); Francisco, 7 Vet. App. at 58.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  

Full ankle dorsiflexion is to 20 degrees and full ankle 
plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate 
II.  

Moderate limitation of ankle motion warrants a 10 percent 
rating and marked limitation of ankle motion warrants a 20 
percent rating.  38 C.F.R. § 4.71a, DC 5271.   

With the above criteria in mind, the relevant facts will be 
summarized.  A VA physician who examined the Veteran in 
January 2006 found that the Veteran had a right ankle sprain 
that was at least as likely as not related to military 
service.  At this examination, the Veteran described soreness 
in his right ankle, particularly in the morning.  He 
described the soreness as 2/10 in intensity.  He said the 
ankle gives way at times and that he uses orthotics and wears 
an ankle brace occasionally.  He said he had not had surgery 
for the ankle and that it was not unstable.  The physical 
examination at that time revealed mild tenderness to 
palpation in the inferior aspect of the lateral malleolus.  
Range of motion was to 20 degrees of dorsiflexion and 45 
degrees of plantar flexion without pain.  The ankle mortise 
was stable and imaging of the right ankle was normal.  

Thereafter, private treatment records dated in 2006 reflected 
right ankle complaints with a negative right ankle x-ray in 
August 2006, aside from some possible osteophyte formation of 
the medial and lateral aspects of the talus.  Range of motion 
testing in August 2006 showed what was described as 30 
degrees of plantar flexion and 80 degrees of dorsiflexion.  
No instability in the ankle was demonstrated.  Treatment for 
the right ankle revealed by these private treatment records 
included therapeutic exercises. 

The most recent pertinent clinical evidence is contained in 
reports from an October 2007 VA examination, at which time 
the Veteran said he was no longer able to run due to right 
ankle pain.  He described the pain as being constant with 
flareups after he tries to run or conducts activities such a 
mowing.  Icing improves symptoms.  Swelling and stiffness 
were reported, but no heat, redness or locking was described.  
The Veteran said an ankle brace helped and said Tylenol helps 
quite a bit.  He told the examiner that he left the National 
Guard partly because he can no longer run.  Range of motion 
testing showed 8 degrees of plantar flexion, 18 degrees of 
dorsiflexion, inversion of 20 degrees and 28 degrees of 
eversion.  Repetitive motion produced no additional 
functional impairment due to pain, weakness, fatigability, 
incoordination or repetition.  As the Veteran stated that 
mowing the lawn the day before the examination produced a 
flareup, the examiner noted that the examination findings 
reflected the range of motion during flareups.  An x-ray of 
the right ankle was said to be unremarkable.  

Given the range of motion findings shown by the clinical 
evidence above, "marked" limitation of motion so as to 
warrant increased compensation under DC 5271 is not 
demonstrated at any time since the grant of service 
connection.  There are otherwise no other objective findings 
of instability or any other manifestations of a right ankle 
disability that would warrant increased compensation under 
any other applicable diagnostic code.  Also weighed by the 
Board were the provisions of 38 C.F.R. § 4.40 with regard to 
giving proper consideration to the effects of pain in 
assigning a disability rating, as well as the provisions of 
38 C.F.R. § 4.45 and the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The examiner considered these principles at 
the most recent VA examination and specifically found no 
additional functional limitation that would warrant increased 
compensation under these principles.  
 
In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  In this case, however, despite the 
contentions of the Veteran that his inability to meet 
physical fitness standards with the Army National Guard due 
to his right ankle sprain warrants an extraschedular rating, 
the schedular evaluation is not inadequate.  As indicated, a 
rating in excess of that currently assigned is provided for 
certain manifestations of the Veteran's service-connected 
residuals, but those manifestations are not present in this 
case.  Moreover, the Board finds no evidence of an 
exceptional disability picture, as he has received no post-
service hospitalization for his right ankle sprain and the 
service-connected residuals have not shown functional 
limitation beyond that contemplated by the 10 percent rating 
currently assigned.  Accordingly, referral of this decision 
for extraschedular consideration is not indicated.  

The Veteran asserts a much more debilitating condition due to 
his right ankle sprain than was demonstrated by the evidence 
cited above, and the Board fully respects the Veteran's 
sincere assertions in this case.  However, it finds the 
probative weight of this positive evidence to be overcome by 
the more objective negative evidence cited above.  Espiritu; 
cf. Jandreau.  Thus, as the probative weight of the negative 
evidence exceeds that of the positive, the claim for an 
increased initial rating for his right ankle sprain must be 
denied.  Gilbert, 1 Vet. App. at 49.  Accordingly, an 
evaluation in excess of 10 percent disabling for the 
Veteran's service-connected right ankle sprain is not 
warranted at any time subsequent to the effective date of the 
initial rating, August 28, 2005.  Fenderson, supra; 38 C.F.R. 
§ 3.400.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
a right ankle sprain is denied. 





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


